          Case 4:19-mc-00052-WEJ Document 1 Filed 08/29/19 Page 1 of 12

                                                                                          F"'%DNCCW«®ERS

        &/^)f   :h Warrant                                                                      AUG 2 9 ?o,9
                                        United States District Court Q^^ N- H/^XEN.
                                         NORTHERN DISTRICT OF GEORGIA                                          7
                         In fee Matter of llie Search of

                                                                                     APPLICATION AND
  The Gray IPhone ceHphone sealed inside DEA evidence bag                             AFFIDAVIT FOR
  #3001094102                                                                        SEARCH WARRANT
                                                                                  Case number: 4:19-MC-52

I/ Kirk F. Wittiamson/ being duly sworn depose and say:

I am a Special Agent of the Drug Enforcement Administration and have reason to believe that in the
property described as:


                 The Gray IPhone ceUphone sealed inside DEA evidence bag #3001094102

in the Northern District of Georgia there is now concealed certain information and certain data/ namely/


        contact information/ call log information/ photographs^ messages and electronic
        communications/ GPS entries/ amd other electronic data as futly described in Attachment
        A/ which is incorporated herein/


which constitutes evidence of a crime/ contraband/ fruits of crime/ or items illegally possessed/ and
property designed for use/ intended for use/ or used in committing a crime/ concerning violations of Title
21, United States Code/ Sections) 841(a) and Title 21, United States Code/ Section(s) 846. The facts to
support a finding of Probable Cause are as follows:

                      SEE ATTACHED AFFIDAVIT INCORPORATED BY REFERENCE

Continued on attached sheet made a part hereof.




 Sworn to before me/ and subscribed in my                     Signature of Affiant
 presence
                                                              Kirk F. WiBiamson


 August 29,2019                                               Rome/ Georgia
 Date                                                         City and States


 WALTER E. JOHNSON
 UNTIED STATES MAGISTRATE JUDGE
 Name and Title of Judicial Officer                           Signature of JudipiaA Officer
 SAUSA Valerie M Verduce
         Case 4:19-mc-00052-WEJ Document 1 Filed 08/29/19 Page 2 of 12




                             Affidavit In Support Of Search Warrant

        I, Kirk F. Williamson, Special Agent with the Drug Enforcement Adnunistration ("DEA"),

being duly sworn, hereby state that the followmg is true and con-ect to the best of my knowledge

and belief:

        1. This affidavit is submitted in support of an application for a search -warrant for the


following cell phone seized on August 22, 2019, from 30 Benedict Loop, Cedartown, Georgia and

stored in the DEA Atlanta Division Office located at 75 Ted Turner Drive, Atlanta, Georgia.



        SUBJECT TELEPHONE: a grey IPhone ceUphone sealed inside DEA evidence bag
       #S001094102.

       1. Based on my b-aimng and experience, I know tiiat the SUBJECT TELEPHONE

have been stored in a manner m which their contents are, to the extent material to this mvestigation,


in substantially the same state as they -were -when the SUBJECT TELEPHONE first came into

the possession of the DEA.

       3. The SUBJECT TELEPHONE was obtained pursuant to a federal search warrant

on August 22, 2019, at 30 Benedict Loop, Cedartown, Georgia.

       4. The SUBJECT TELEPHONE is presently m the possession ofDEA agents m tbe

Atlanta Field Division at 75 Ted Turner Drive, Atlanta, GA.

       5. I seek authorization for a forensic examination/search of the SUBJECT

TELEPHONE for the puipose of retrieving electronically stored data particularly described in

Attachment A.


       6. Based on my training and experience and the facts set forth m this affidavit, I submit

there is probable cause to believe that violations of Title 21, United States Code, Sections 841(a)

and 846, have been committed, .and that there is now stored in the SUBJECT TELEPHONE
         Case 4:19-mc-00052-WEJ Document 1 Filed 08/29/19 Page 3 of 12




evidence of these crimes, as set forth m Attachment A, and fhat the SUBJECT TELEPHONE

constitites property designed for use, intended for use, or used in commitfcmg said crimes.


                               Introduction and Agent Background


        7. I am a Dmg Enforcement Administration Special Agent currently assigned to the

DEA's Atlanta Division (DEA Atlanta). I have been a Special Agent since July 2009. In connection

with my official duties as a DEA Special Agent, I aru responsible for conducting investigations

into violations of Title 21 of the United States Code and other federal cmixaal statutes.

        8. In connection with my official DEA duties, I investigate criminal violations of state

and federal drug laws and related offenses, iacludmg, but not Imiited to, violations of Title 21,


United States Code, §§ 841, 843, 846, 848, 856, 952, 960, and 963, and Title 18, United States

Code, §§1956 and 1957.

       9. During my employment with the DEA, I have been active in investigations

involving narcotics trafficking and distribution and money laundering. I have received training on

the subject of narcotics trafficking and have been personally involved m investigations concerning


the possession, manufacture, distribution, and importation of controlled substances, as well as


methods used to finance drug transactions and launder drug proceeds. Further, I have participated


in wiretap iavestigations tiiat resulted in a number of arrests and seizures concemmg drug


trafficking and money laundering. During the course of these investigations, it was apparent that


drug traffickers were using telephones in furtherance of their illegal activities. In addition, I have

also analyzed telephone toll records and other records and debriefed mformants regarding the use


of telephones.
         Case 4:19-mc-00052-WEJ Document 1 Filed 08/29/19 Page 4 of 12




        10. Based upon my training; experience, and participation m other narcotics


investigations, my accumulated knowledge from consultations with other law enforcement agents,


and my debriefings of narcotics offenders, I know the following:

           a. Dmg traffickers often cooperate and associate with a number of people involved in
               fheir illegal drug trafficking activity. As a result of the association and cooperation,
               the drug traffickers often possess documents and other items, mcludmg electronic
               devices, that identify other members of a drug trafficking organization. Dmg
               traffickers commonly maintam addresses or telephone numbers of their criminal
               associates m phones, address books, journals, computer files or other types of
               papers, even if said items may be m code. Dmg dealers keep such information
               readily available so that they may transact narcotics business quickly and, also, so
               that they may be in constant contact should questions or difficulties arise m the
               course of their illegal endeavors. Additionally, I know that the nature of the drug
               business frequently necessitates that a drug trafficker's criminal associates change
               locations and contact phone numbers. Therefore, m order to keep up with those
               associates, it is necessary to keep accurate records of each individual's contact
               phones and addresses.

           b. Drug traffickers will often subscribe to various communication services m alias
               names in an attempt to thwart law enforcement efforts to identify trafSckers. Drug
               traffickers will often store their associates', contact mformation m phones and index
               such information to nicknames or other aliases instead of true name.

           c. With the advancement of technology, drug traffickers coinmonly use multiple SFM;
               cards, mobile or cellular telephones, smart phones (includmg Android and iOS
               based devices), and other electronic devices, as well as regular telephones, to
               conduct their drug trafficking business. These items are often kept where t-affickers
               have ready access to them, mcluding on tiieir person, in their vehicles, and m their
               residences. TTiese devices commonly contain information related to the drug
              trafficking activities, includmg telephone numbers of their criminal associates,
            • voice and text or other electronic messages with their criminal associates, and
              photographs of criminal activities, including photographs of drugs.

           d. Drug traffickers utilize cell phones, computers, and other electronic media devices
              to coordinate the purchase/sale/distribution of narcotics. Drug trafSckers regularly
              pose for photographs while in possession of firearms and narcotics for posting on
              social media sites or for personal display m their residences.

                                      Sources of Information


       11. I make this af&davit based upon personal knowledge derived from my participation

in this investigation and information I have learned from discussions with other law enforcement
         Case 4:19-mc-00052-WEJ Document 1 Filed 08/29/19 Page 5 of 12




mvestigators and. agents, includmg mformation provided to them by confidential sources of


iafomiation, defendants, and witnesses, as well as from my review of written reports prepared by


other law enforcement officers who have and are participating in this investigation.

        12. Because this affidavit is being submitted for the limited purpose of seeking

authorization to search the SUBJECT TELEPHONE, I have not set forth each and every fact

teamed during the course oftfae mvestigation. Facts not set forth herein are not being relied upon


m reachiag my conclusion tbat an order should be issued, nor do I request that the Court rely upon


any facts not set 'forth herein m reviewing tibds af&davit. Whenever in this affidavit I state a belief,

it is based upon my training and experience, as well as infomiation obtained during this

investigation. Unless specifically indicated otherwise, all conversations aad statements described


in this affidavit are related in substance aad in part only.


                                           Probable Cause


        13. On or about August 19, 2019 DEA Atlanta obtained intelligence that

MONTEMAYOR-SOTO was a suspected Fentanyl pill distributor in the Atlanta area. At

approximately 5:30 p.m., SA Jose Collazo, acting in an undercover capacity, placed a recorded


telephone call to cellphone number (706-676-3910), known to be used by MONTEMAYOR-

SOTO, m order to request a Fentanyl pill sample. SA Collazo started the conversation with a


passcode he knew to use, "de parte del Tio para las pUdoras" (on behalf of Tio for the pills). SA

Collazo then said that he was interested in buymg fentanyl pills and asked MONTE3MAYOR-

SOTO if it was possible for MONTEMAYOR-SOTO to provide a sample. MONTEMAYOR-

SOTO accepted SA Collazo request and agreed to meet SA Collazo the next day in Cartersville,

GA.
         Case 4:19-mc-00052-WEJ Document 1 Filed 08/29/19 Page 6 of 12




        14. On August 20,2019, DEA agents established surveillance at the personal residence

ofMONTEMAYOR-SOTO. Once suryeillauce was estabUshed, at approximately 2:00 p.m., SA

Collazo called MONTEMAYOR-SOTO through the cellphone number used the previous day and

provided a specific location for the meeting. MONTEMAYOR-SOTO told SA Collazo that he

(MONTEMAYO.R-SOTO) was 50 minutes away from &e meetmg location. Soon after, agents


observed MONTEMAYOR-SOTO leave his personal residence, driving a Red Honda Accord.

        15. Agents mamtained suryeillance on MONTEMAYOR-SOTO as he drove from his

residence to the Cartersville address provided by SA Collazo. At approximately 3:01 p.m.,


MONTEMAYOR-SOTO called SA CoUazo and said that he had arrived at the meeting location

(Kroger: 125 E Main St, Cartersville, GA). SA CoUazo directed MONTEMAYOR-SOTO to where

SA Collazo was parked, and SA CoUazo exited his vehicle to walk to the driver's side of the red

Honda Accord that MONTEMAYOR-SOTO was driving. MONTBMAYOR-SOTO then handed

SA Collazo two small, clear zip bags through the driver's side window of the red Honda Accord.

The first bag contained six (6) round blue pills. The second bag contamed a small brown-like

substance. The exterior of the small, clear bags contained the words" daily dose pill pouch."


MONTEMAYOR-SOTO told SA CoUazo that the piUs were laced with Fentanyl.

MONTEMAYOR-SOTO also told SA Collazo that MONTEMAYOR-SOTO had more drugs here

m Georgia that were available for purchase. A subsequent drug field test of the pills tested positive

for methamphetamine. The brown-like substance tested positive for heroin.


        16. Based in part on these facts, a search warrant was issued for MONTEMAYOR-


SOTO's residence, located at 30 Benedict Loop, Cedarfcown, Georgia (Search Warrant, Case


Number 4:19-MJ-50). On August 22,2019, at approximately 6: 15am, DEA Atlanta Special Agents

and Task Force Officers, executed the search warrant at that residence.
         Case 4:19-mc-00052-WEJ Document 1 Filed 08/29/19 Page 7 of 12




        17. A search ofMONTEMAYOR-SOTO's residence uncovered the following:

            a. One large and many smaU clear zip bags containmg round blue pills located m a


                 closet of the bedroom where MONTEMAYOR-SOTO was sleeping when agents

                 arrived, and inside a locked gun safe located in the closet of the bedroom where


                 MONTEMAYOR-SOTO was sleeping when agents arrived, and which was opened

                 -with the assistance of MONTEMAYOR-SOTO. There were approximately 2,540

                 pills m total. A sample of the round blue pHls have field tested positive for

                 methamphetamine. The round blue pills are of the same size, shape and appearance


                 as &ose MONTEMAYOR-SOTO handed to SA CoUazo on August 20, 2019 and

                that also tested positive for methamphetacoine. Like the exterior of the small bags,

                the exterior of the small, clear zip bags located inMONTEMAYOR-SOTO's master

                 bedroom contained the words "daily dose pUl pouch."


            b. Three large, zip bags, which contamed two kilograms or more of a brown-like


                 substance, some of which appeared to be the same as the brown-Iike substance


                MONTEMAYOR-SOTO handed to SA Collazo on August 20, 2019 and that

                 subsequently tested positive for heroin. A sample of the brown-like substance


                uncovered in MONTEMAYOR-SOTO's residence field tests positive for opiates.1

            c. The SUBJECT TELEPHONE located on top of a dresser in the master bedroom

                where MONTEMAYOR-SOTO was sleeping at the execution of the search warrant,

                 and in the same bedroom where the round blue pills that tested positive for

                methamphetamine were found. During the search warrant, agents called the


                 cellphone number SA CoUazo used to speak with MONTEMAYOR-SOTO and to




A lierom-specific test was not employed at the time, but further testing of the brown-lflce substance is underway.
         Case 4:19-mc-00052-WEJ Document 1 Filed 08/29/19 Page 8 of 12




                arrange the drug transaction, 706-676-3910. When fhe number was called, the


                 SUBJECT TELEPHONE located on fhe dresser of MONTEMAYOR-SOTO's

                master bedroom rang.


        18. Based on the foregoing, I respectfully submit that there is probable cause to believe

the defendant, Julio MONTEMAYOR-SOTO did knowingly and intentionally possess -with the

intent to distribute controlled substances, in violation of Title 21 United States Code, Section

841(a)(l).

        19. Based on the evidence obtained from the search warrant, the proximity to drugs in


the residence, the use of the SUBJECT TELEPHONE by MONTEMAYOR-SOTO to arrange a

drug transaction, and the. prevalence of drug traf&ckers using phones for their traf&c3dng activities,


I submit there is probable cause to believe the SUBJECT TELEPHONE has been used to

facilitate drug trafficking activities.

        20. Based on the evidence obtained at the residence, agents believe MONTEMAYOR-

SOTO has been trafficking drugs for some time - it is highly unlikely that his first involvement

with drugs involves thousands of round blue pills containing mefhamphetamine and two kilogrgms

or more of a brown-like substance contaimng opiates. Therefore, agents request to conduct a


search of the SUBJECT TELEPHONE as far back as August 9,2019 m order to obtain additional

evidence of his t-affickmg activities, identities of conspirators, and evidence of user attribution.


This time period includes the ten (10) days prior to Agent Collazo's undercover call to

MONTEMAYOR-SOTO through the SUBJECT TELEPHONE to purchase drugs, which will

farther assist agents in determining the source of the drugs MONTEMAYOR-SOTO provided to

Collazo and the source of the drugs that were subsequently found in MONTEMAYOR-SOTO's

residence.
         Case 4:19-mc-00052-WEJ Document 1 Filed 08/29/19 Page 9 of 12




                                 Information about Telephones

       21. Based on my knowledge, training, experience, and research, I know that the


SUBJECT TELEPHONE may have capabilities that allows it to serve as a wireless telephone,

digital camera, portable media player, GPS navigation device, and/or Personal Digital Assistant.


In my training and experience, examining data stored on devices of this type can reveal, among


other things, evidence identifying the person(s) who possessed or used the device. I know that

electromc devices such as the SUBJECT TELEPHONE can store information for long periods

of time. Similarly, things that have been viewed via the Internet are typically stored for some

period of time on the device. This isfonnation can sometimes be recovered with forensics tools.


       22. Forensic evidence. As further described in Attachment A, this application seeks


permission to locate not. only electronically stored information that might serve as direct evidence


of the crimes described on the warrant, but also forensic evidence that establishes how the


SUBJECT TELEPHONE was used, the purpose of its use, who used it, and when. There is

probable cause to believe that 'this forensic electronic evidence might be on the SUBJECT

TELEPHONE because:

           a. Data on the storage medium can provide evidence of a file that was once on the


               storage medium but has since been deleted or edited, or of a deleted portion of a

               file (such as a paragraph that has been deleted from a word processing file).

           b. Forensic evidence on the SUBJECT TELEPHONE can also indicate who has

               used or controlled the device. This '"user attribution" evidence is analogous to the


               search for "iudicia of occupancy" while executing a search warrant at a residence.


           c. A person -with appropriate familiarity with how an electronic device works may,


               after examiamg this forensic evidence m its proper context, be able to draw
        Case 4:19-mc-00052-WEJ Document 1 Filed 08/29/19 Page 10 of 12




               conclusions about how electronic devices were used, the purpose of their use, who


               used them, and when.


           d. The process ofideutifymg the exact electronically stored infonnation on a storage

               medium that are necessary to draw an accurate conclusion is a dyaamic process.


               Electronic evidence is not always data that can be merely reviewed by a review


               team and passed along to mvestigators. Whether data stored on a computer is


               evidence may depend on other information stored on the computer and the


               application of knowledge about how a computer behaves. Therefore, contextial


               information necessary to understand other evidence also falls within the scope of


               the •warrant


           e. Furtiier, m fmding evidence of how a device was used, the purpose of its use, who


               used it, and when, sometimes it is necessary to establish that a particular thing is


               not present on a storage medium.

       23. Nature of examination. Based on the foregoing, and consistent with Rule


41(e)(2)(B), the warrant I am applying for would permit the examination of the SUBJECT

TELEPHONE consistent with the warrant. The exammation may require authorities to employ

techniques, mcluding but not limited to computer-assisted scans of the entire medium, that might


expose many parts of the device to human inspection in order to determiae whether it is evidence


described by the warrant.


       24. Manner of execution. Because this warrant seeks only permission to examine the


SUBJECT TELEPHONE already in law enforcement's possession, the execution of this warrant


does not involve the physical intmsion onto a premises. Consequently, I submit there is reasonable


cause for the Court to authorize execution of the warrant at any time m the day or night.
        Case 4:19-mc-00052-WEJ Document 1 Filed 08/29/19 Page 11 of 12




                                          Conclusion


       25. Based on the above-stated facts, I submit that this affidavit supports probable cause

for a search warrant authorizing the forensic examination/search of the SUBJECT

TELEPHONE, which are property designed for use, intended for use, or used in committmg the


crimmal violations described herein, certain information and data described in Attachment A,


which are evidence of violations of Title 21, United States Code, Sections 841(a) and 846.

                                              ^^'^




                                                                                              10
        Case 4:19-mc-00052-WEJ Document 1 Filed 08/29/19 Page 12 of 12




                                        ATTACHMENT A

The particular items to be seized from the SUBJECT TELEPHONE, for the dates of August 9,
2019, through the present, are as follows:


      1. All records on the SUBJECT TELEPHONES that relate to violations of Title 2 1
USC 841(a) and 846 (dist-ibution of a controlled substance and conspiracy to distribute a
controlled substance), or are evidence of user attribution showing who used or owned the
SUBJECT TELEPHONES, mcluding:

           a. Contact information to include names, addresses, telephone numbers, email
               addresses, or other identifiers;

           b. Call log information, including missed, mconmxg and outgoing calls and any
               information associated with those numbers;

           c. Any photographs, video and audio files;

           d. Any text messages, email messages, chats, multimedia messages, installed
               applications or other electronic commumcations;

           e. Any calendar, notes, password and/or dictionary entries;

           f. Ajiy Global Positioning Satellite (GPS) entries, records of Internet Protocol
               Connections, and location entdes to include cell tower and WiFi entries;

           g. Any internet or browser eirtries or history;

           h. Any system, data or coxifilguration infonnation contained witfam the device.
